Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vanninen et al. (US Pat # 8156290).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Vanninen et al. teach a storage device comprising: a nonvolatile memory device including a first block and a second block (see Fig. 1, Column 3 lines 5-10, Column 4, lines 18-21 where memory system has multiple blocks); and
 a controller including processing circuitry configured to cause the controller to, predict a number of writes to be performed on the nonvolatile memory device using a machine learning model (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22 where unit 200 is controller), 
Even though Vanninen et al. teach determine a type of command based on the predicted number of writes, the command for reclaiming data of the first block to the second block, and issue the command (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, 36-67, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22 where data was reclaimed when move / relocate data from one block to other)  but silent exclusively about type of reclaim command and issue the reclaim command. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Vanninen et al. where blocks are tagged as “to be moved” or marked as “dirty” and data of blocks are relocated and new data is written during cleaning process (see column 4, lines 36-67, column 5, lines 1-8, Column 8, lines 36-47) which would be called reclaim operation in order to have effective cleaning followed by the writing of data and to reduce the cost of ineffective write operation (see Column 1, lines 65-68, column 2, lines 1, 9-18).

Regarding claim 2, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Vanninen et al. further teach wherein, in response to the predicted number of writes being greater than a threshold value, the processing circuitry is configured to cause the controller to determine the type of the reclaim command as a partial reclaim (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66).  

Regarding claim 3, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.


Regarding claim 4, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Vanninen et al. further teach wherein the processing circuitry is configured to cause the controller to predict the number of writes for the second block based on a number of writes between a first time point of issuing the reclaim command and a second time point earlier than the first time point (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-61).  

Regarding claim 5, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Vanninen et al. further teach wherein the controller includes a comparator configured to compare the predicted number of writes with a threshold value, and wherein the number of writes is the number of writes for an area where a reclaim is not performed in the second block (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-55).  

Regarding claim 6, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Vanninen et al. further teach wherein the number of writes is a number of writes performed in an erase program interval (EPI) between an erase operation and a program operation of the nonvolatile memory device (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22).  

Regarding claim 7, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 9, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Vanninen et al. further teach further comprising: a buffer memory configured to communicate with the controller and store information for the machine learning model (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-49).  

Regarding independent claim 10, Vanninen et al. teach a storage device comprising: a nonvolatile memory device; a random access memory configured to store information transmitted to the nonvolatile memory device (see Fig. 1, Column 3 lines 5-10, Column 4, lines 18-21, Column 9, line 1-2 where unit 130 is storage device); and
 processing circuitry configured to, perform machine learning based on the stored information in response to receiving a request for the nonvolatile memory device to perform a operation, predict a number of writes to be performed on the nonvolatile memory device through the machine learning, and (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22 where unit 200 is processing circuitry).  

Even though Vanninen et al. teach determine a type of command based on the predicted number of writes, the command for reclaiming data of the first block to the second block, and issue the command (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, 36-67, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22 where data was reclaimed when move / relocate data from one block to other)  but silent exclusively about reclaim operation and determine a type of reclaim operation based on the predicted number of writes. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Vanninen et al. where blocks are tagged as “to be moved” or marked as “dirty” and data of blocks are relocated and new data is 

Regarding claim 11, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Vanninen et al. further teach wherein, in response to the predicted number of writes being greater than a threshold value, the processing circuitry is configured to determine the type of reclaim operation as a partial reclaim operation (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-50).  

Regarding claim 12, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Vanninen et al. further teach wherein, in response to the predicted number of writes being smaller than or equal to the threshold value, the processing circuitry is configured to determine the type of reclaim operation as a block reclaim operation (see Fig. 1, Column 3 lines 5-10, 42-58).  

Regarding claim 13, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Vanninen et al. further teach wherein the processing circuitry is configured to predict the number of writes based on a number of writes between a first time point of issuing a command to perform the reclaim operation and a second time point earlier than the first time point (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-60).  

Regarding claim 14, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Vanninen et al. further teach wherein the number of writes is a number of writes performed in an erase program interval (EPI) between an erase operation and a program operation of the nonvolatile 

Regarding claim 15, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Vanninen et al. further teach wherein the processing circuitry is configured to, collect external information from sources external to the storage device, and preprocess the collected information (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66, Claim 3, 9).  

Regarding claim 16, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Vanninen et al. further teach further comprising: a buffer memory configured to communicate with the processing circuitry and store information for the machine learning (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21).  

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vanninen et al. (US Pat # 8156290) in view of Gallegos et al. (US pub # 2022/0043695-claimed provisional priority 05/22/2018).
Regarding claim 8, Vanninen et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Even though Vanninen et al. teach wherein the processing circuitry is configured to cause the controller to, predict the number of writes using the machine learning model trained based on the preprocessed information (see Fig. 1, Column 3 lines 5-10, 42-58, Column 4, lines 18-21, Column 8, lines 29-66, Claim 3, 9, 11-13, 19, 22) but are silent exclusively about wherein the machine learning model includes at least one of recurrent neural networks (RNN), long short-term memory models (LSTM), generative adversarial nets (GAN), a variational auto encoder (VAE), or a regression model.  

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Gallegos et al. to the teaching of Vanninen et al. regarding specific processing unit where neural network (taught by Gallegos et al.) would be used for machine learning in order to increase reliability of the flash storage system by reducing unnecessary or redundant write operation (see Gallegos et al., paragraph 0054).
Further reason to combine the teachings of Hidaka and Kim is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards reclaim / cleaning / garbage collection operation of memory device.

Allowable Subject Matter
Claims 17-20 allowed. 
Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
a random access memory configured to receive and temporarily store information for machine learning, the information being received from the host interface, a memory interface configured to transmit a reclaim command to the nonvolatile memory device, the memory interface including an error correction block, processing circuitry configured to, in response to first area including at least one uncorrectable ECC (UECC) page, cause the controller to, 22Atty. Dkt. No 2677-000585-US issue a command of reclaiming first data stored in the first area to the second block, predict a number of times second data is to be written in an area where the first data is not reclaimed in the second block by using machine learning in response to the first data being reclaimed to the second block, issue a command of reclaiming the first data to the second block in response to the predicted number of writes being greater than a threshold value, and issue a command of reclaiming third data of the first block to the second block in response to the predicted number of writes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824